The Opinion of the Court was delivered by Purple, J.*  The appellee in this case brought an action of Forcible Entry and Detainer against the appellants, before a justice of the peace of Jo Daviess county. A jury was summoned to try the cause who disagreed and were discharged. The attorneys who represented the respective parties before the justice, then entered into a written stipulation that the causé should be removed to the County Court, and there tried in the same manner as though a judgment had been rendered by the justice, and an appeal taken therefrom; and, that no objection should be taken in that, or any other Court to which the said suit might be removed, on account of the manner of its removal into the County Court. Pursuant to this agreement, the justice sent up the transcript of the proceedings before him, together with the agreement, to the County Court. The appellants appeared and moved to dismiss the proceeding, alleging, that the Court had no jurisdiction of the subject matter of the suit. This motion was overruled, and a trial was had before a jury, who found a verdict for the appellee. The appellants moved in arrest of judgment, which was also overruled and judgment rendered on the verdict. . The only question in the case is, whether the County Court had jurisdiction of the subject matter of the suit, under the circumstances before related. The jurisdiction of this Court, by the law creating it, is co-extensive with that of the Circuit Court within the county of Jo Daviess. Neither of them have any original jurisdiction in cases of Forcible Entry and Detainer, and can only obtain jurisdiction by way of appeal from the judgment of a justice, in whom, originally, it is exclusively vested. Rev. Stat. chap. 43, 256. This case was not removed into the County Court by appeal. If the persons acting in the capacity of attorneys before the justice of the peace had competent authority, as attorneys, to bind their principals by a contract made during the progress of the trial, (a question which the Court does not now decide), to the same extent that the principals might bind themselves; still, this cause would only have been pending in the County Court by the consent of parties, and would have occupied the same position, so far as jurisdiction is concerned, as though no proceedings had ever been instituted before the justice. With respect to this action of Forcible Entry and Detainer, it is an appellate Court only. Consent of parties cannot confer jurisdiction. The proceedings in this case, in the County Court, are coram non judice. The judgment of the County Court of Jo Daviess county is reversed, at the costs of the appellee, both in this Court and in the Court below. Judgment reversed.  Wilson, C. J. and Denning, J. did not sit in this case.